
	

113 HRES 483 IH: Supporting the goals and ideals of National Engineers Week.
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 483
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Lipinski (for himself, Mr. Collins of New York, Ms. Bordallo, Mr. Grijalva, Mr. Honda, Mr. McKinley, Mr. Hinojosa, Mr. Tonko, Ms. Edwards, Mr. Conyers, Ms. Esty, Mr. Holt, Ms. Lofgren, Mr. Swalwell of California, Mr. Peters of California, Mr. Kennedy, Mr. Rohrabacher, Ms. Jackson Lee, Mr. Cárdenas, Mr. Pocan, Ms. Shea-Porter, Mrs. Christensen, Mr. Rangel, and Mr. Royce) submitted the following resolution; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Supporting the goals and ideals of National Engineers Week.
	
	
		Whereas engineers employ their scientific knowledge and analytical skills for the betterment of the
			 United States;
		Whereas the mission of DiscoverE (formerly the National Engineers Week Foundation) is to sustain
			 and grow a dynamic engineering profession through outreach, education,
			 celebration, and volunteerism as needed to keep the United States a global
			 leader in engineering and engineering education;
		Whereas the sponsors of National Engineers Week are working together to transform the engineering
			 workforce through greater inclusion of women and underrepresented
			 minorities;
		Whereas by engaging young students, parents, and educators in hands-on science, technology,
			 engineering, and math, engineers help them discover how they can make a
			 meaningful difference in the world;
		Whereas the partnership between engineers and teachers inspires future generations of engineering
			 and technology talent;
		Whereas tens of thousands of engineers and engineering students will serve their communities not
			 only through their work but, at this time of year, by reaching into
			 hundreds of local communities;
		Whereas engineers have helped meet the major global challenges of our time, including providing
			 state-of-the-art transportation and information technology
			 infrastructures, enhancing national security, and developing the clean
			 energy technologies needed to power the people of the United States into
			 the future;
		Whereas an overwhelming number of people in the United States (87 percent) find that engineering is
			 the profession that most frequently contributes to positive innovations
			 and inventions in society, according to a survey conducted by TE
			 Connectivity of impressions of engineering;
		Whereas engineers are a crucial link in research, development, and the transformation of scientific
			 discoveries into useful products and jobs, as the people of the United
			 States look more than ever to engineers and their imagination, knowledge,
			 and analytical skills to meet the challenges of the future;
		Whereas the National Science Board’s Science and Engineering Indicators 2010 and 2012 shows that
			 while the number of students obtaining engineering degrees in the United
			 States has reached an all-time high, the rates for women and
			 underrepresented minorities do not reflect our national demographics, with
			 only 19 percent of Bachelor’s degrees in engineering being earned by
			 women;
		Whereas a 2012 survey by the Intel Corporation indicates that United States teenagers are more
			 likely to consider a degree in engineering after learning about what
			 engineers do;
		Whereas only 4 percent of the Nation’s workforce is composed of scientists and engineers, this
			 group disproportionately creates jobs for the other 96 percent;
		Whereas DiscoverE has grown into a formal coalition of more than 100 professional societies, major
			 corporations, and government agencies that are dedicated to ensuring a
			 diverse and well-educated engineering workforce, promoting literacy in
			 science, technology, engineering, and math, and raising public awareness
			 and appreciation of the contributions of engineers to society;
		Whereas National Engineers Week is celebrated during the week of George Washington’s birthday to
			 honor the contributions that the first United States President, a military
			 engineer and land surveyor, made to engineering; and
		Whereas February 16, 2014, to February 22, 2014, has been designated as National Engineers Week by
			 DiscoverE and the theme is, Let’s Make A Difference, spotlighting all
			 the amazing things engineers do every day to make the world a better
			 place: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of National Engineers Week to increase understanding of and interest
			 in engineering and technology careers and to promote technological
			 literacy and engineering education;
			(2)recognizes that engineering education is a critical component of STEM (science, technology,
			 engineering, and mathematics) education and essential to improving the
			 United States educational system and economic prosperity; and
			(3)ensures that technological solutions designed by the engineering community can be advanced through
			 research, development, standardization, and innovation.
			
